United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10179
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MENG TUAN WANG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:03-CR-21-2
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Meng Tuan Wang appeals from the sentence imposed at

resentencing pursuant to his guilty-plea conviction for

conspiracy to possess with intent to distribute approximately

1,000 doses of MDMA.   Wang was sentenced to 100 months of

imprisonment and three years of supervised release.     Wang argues

that the imposed sentence was unreasonable because (1) there was

an unwarranted disparity between his sentence and his

codefendant’s sentence, (2) his sentence failed to reflect his

rehabilitative progress following his original sentencing, and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10179
                               -2-

(3) his sentence should have been lower in light of the weak

evidence against him.

     Wang correctly concedes that his first argument is

foreclosed by this court’s holding in United States v. Duhon, 440

F.3d 711, 720 (5th Cir. 2006).   His remaining arguments fail to

show that his sentence was unreasonable, especially in light of

the great deference accorded under United States v. Mares, 402

F.3d 511, 518-20 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     The district court’s judgment is AFFIRMED.